UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4075


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JAMES CURTIS ALFORD, a/k/a Carwash,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-00066-RBH-2)


Submitted:   September 13, 2011       Decided:   September 15, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Wesley Locklair, III, LOCKLAIR & LOCKLAIR, PC, Columbia,
South Carolina, for Appellant. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James      Curtis    Alford         pleaded       guilty,      pursuant       to    a

written plea agreement, to possession with intent to distribute

and   distribution        of     five   grams          or    more   of    cocaine       base,    in

violation of 21 U.S.C. § 841(a)(1) (2006).                           Alford was sentenced

to the statutory mandatory minimum of 120 months’ imprisonment.

See     21    U.S.C.A.      §    841(b)(1)(B)               (West   1999    &    Supp.      2009)

(prescribing ten-year minimum for cases involving five grams or

more of cocaine base and prior felony drug conviction) (current

version      at     21   U.S.C.A.       §       841(b)(1)(B)        (West       Supp.    2011)).

Appellate         counsel       filed       a     brief       pursuant      to        Anders     v.

California, 386 U.S. 738 (1967), in which he asserts there are

no meritorious issues for appeal but questions the adequacy of

the Fed. R. Crim. P. 11 hearing.                      Finding no error, we affirm.

              Because the Government has not sought enforcement of

the appellate waiver, we are not precluded from reviewing the

claims raised in this appeal.                     United States v. Poindexter, 492

F.3d 263, 271 (4th Cir. 2007) (stating that, if Anders brief is

filed    in       case   with     appeal         waiver,       Government’s        failure       to

respond      “allow[s]      this    court         to    perform     the     required       Anders

review”).          Initially,      counsel        questions         whether      the     district

court complied with the requirements of Rule 11 but concludes

there was no error by the court.                             As Alford did not seek to

withdraw      his    guilty     plea    in       the    district      court      or     otherwise

                                                  2
preserve any alleged Rule 11 error by timely objection, review

by the court is for plain error.                    United States v. Dominguez

Benitez, 542 U.S. 74, 76 (2004); United States v. Martinez, 277

F.3d 517, 524-25 (4th Cir. 2002).                 To establish plain error, the

defendant must show that an error occurred, that the error was

plain,    and    that    the     error    affected     his   substantial       rights.

United    States    v.   Olano,     507    U.S.     725,   732-34    (1993);     United

States    v.    Massenburg,      564     F.3d   337,   342-43     (4th    Cir.    2009)

(stating that defendant bears burden of establishing each of the

plain    error    requirements).           We   have   reviewed     the   record      and

conclude that the district court committed no reversible error

in conducting the Rule 11 hearing.

               Alford filed a pro se supplemental brief questioning

whether the district court erred in failing to apply the safety

valve provision under U.S. Sentencing Guidelines Manual § 5C1.2

(2010).    The court did not err because Alford had more than the

one criminal history point, which removes him from safety valve

eligibility.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform his client, in

writing,    of    his    right    to     petition    the   Supreme    Court      of   the

United States for further review.                 If the client requests that a

                                            3
petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.             Counsel’s motion must state

that a copy thereof was served on the client.               We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                       4